

115 HR 2543 IH: Mortgage Forgiveness Tax Relief Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2543IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Reed (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for 2 years the exclusion from gross income of
			 discharges of qualified principal residence indebtedness.
	
 1.Short titleThis Act may be cited as the Mortgage Forgiveness Tax Relief Act of 2017. 2.Two-year extension of exclusion from gross income of discharge of qualified principal residence indebtedness (a)In generalSection 108(a)(1)(E) of the Internal Revenue Code of 1986 is amended by striking January 1, 2017 and inserting January 1, 2019.
 (b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2016. 